Case 3:17-cr-00533-EMC Document 1444-4 Filed 01/29/21 Page 1 of 10




                       EXHIBIT C
         Excerpts from Gladiator Forensics website
            re Gladiator Suite, including ESPA
1/26/2021             Case 3:17-cr-00533-EMC Document Gladiator
                                                      1444-4Forensics
                                                                Filed 01/29/21 Page 2 of 10



                                                            CLPDIPTDP FDPENE
                                                              THE NEXT GENERATION IN WIRELESS FORI




                                        H



               Optimizing access to timely intelligence to
                      safeguard our communities
            the go4d standard for wireless network forensics
       Providing Law Enforcement and HorineLand Security the inteLUgence gathering and
                     analyticaL tooLs to safeguard against criminal threats




https://gladiator-forensics.com                                                                 1/S
1/26/2021                                             Gladiator Forensics
                      Case 3:17-cr-00533-EMC Document 1444-4 Filed 01/29/21 Page 3 of 10



                                                             6LPDIPTD~ FDPENE
                                                                THE NEXT GENERATION IN WIRELESS FORI




                                                                            rn~ r~W~Wflr   ~ T~. ~r1~’~V   ~




                       ~




                                        Law Enforcement
        A paradigm change, maximizing the impact of timely actionable intelligence by
      sharing expert knowledge and experience. Allowing access for all law enforcement
               departments regardless of forensics experience, size and budget.




https://gladiator-forensics.com                                                                            2/5
1/26/2021
                     Case 3:17-cr-00533-EMC Document Gladietor
                                                     1444-4Forensics
                                                               Filed 01/29/21 Page 4 of 10
                                  Corpoi~aSo1utions
            Investigate fraudubnt cbims, i  ~GtL~flOIfl1T DP0cFDUE NE
      operators within your corporate                      ~~




                                 Intelligence Organizations•
             Optimized for federated crime investigations entaiting state, federal, and
        international collaboration. Adaptable to international telecom specifications and
                          telecom providers’ CDR and geo-location data.




https://gladiator-forensicaoom                                                               3/5
1/26/2021                                                    Gladiator Forensics
                      Case 3:17-cr-00533-EMC Document 1444-4 Filed 01/29/21 Page 5 of 10



                                                                 ~6LPDIPtDP FDPENE
             Gladiator Forei~                                                                         FORI




r v”—”’~”r~—’.—~~r’’.             ‘7 ~,—•   -7-.   ““r                                     ~—~-rv——




~                                                        ~&~jr-~                   ~




  4         ESPA (Enterprise Sensor Processing and Analytics), our graphical information
            system solution
  +         OAR (Gladiator Autonomous Receiver), our wireless network Recqn solution
  •         SentineL our real—time monitoring and electronic surveillance solution
  +         Smart Track1 our real-time monitoring, CR5 pings and geo-location solution
  4         Custom narratives and comprehensive reports

  ~AD~9~




https://gladiator-fcrensics.com                                                                         4/5
1/28/2021                                                         Gladiator Forensics
                      Case 3:17-cr-00533-EMC Document 1444-4 Filed 01/29/21 Page 6 of 10



                                                                         GLPDIPTDP FDPENE
                                                                            THE NEXT GENERATION INWIRELESS FORI




  +         ESPA verified              -   Lead generation, anaLysis and mapping of teLecom data
  ÷         EmaiL couribr express access to actionabLe Leads
                                       -




  +         10 portaL case creation, consoLidation and corroboration of evidence
                          -




  +         JO packets            -   synthesis and iLLustration of forensic evidence
  +         10 reports        -       user defined custom anaLytics and reports


  E




https:f/giadiator-forensics.com                                                                              515
1/26/2021                                          055 Suite I Gladiator Forensics
                      Case 3:17-cr-00533-EMC Document 1444-4 Filed 01/29/21 Page 7 of 10



                                                                SL~DIPTD~ FDP~ENE
                                                                   THE NEXT GENERATION IN WIRELESS FORI




                                               OSS Sufte
            One System Solution for Wireless. Network Forensics




                                             Four Tools ~n One
                              cOne stop Shi0~ for crime inwstigation
       The Gbdiator OSS suite is an integrated sohition deLivering the foundation
        •        tooLs for forensics inteLligence gatheting and anaLytics.
       Our soLution is configurabLe to support aLL access.technolcgies worLdwide,

https://gladiator-forensics.com/oss-suite/                                                           1/6
1/26/2021                                                    055 Suite I Gladiator Forensics
                      Case 3:17-cr-00533-EMC Document 1444-4 Filed 01/29/21 Page 8 of 10
                        incLuding Re’                               20 to 50 networks,
      The anaLytics and reporting a
                                                                            ¶nc
                                                                                               ~     ~   flfls•~%k       —~.-,;--,-~+;        ~-,‘~-




                             m
                                                                                    I PT1J ~
                                                                            lications,
                                                                                                                                                       C
                                                                              ~HE NEXT GENERATION IN WIRELESS FORI




  :                                                                                            ,,.   .:. ~           ~      ~            •.




                                                             GAR
       GLadiator Autonomous Receiver (CAR), a wireLess network Recon pLatform,
        uses patented anaLytics to prioritize and confine search areas in-Line with
      actuaL RF network coverage and cell-tower activity CAR is fully configurabte




                                             Recon of cellular and Wi-Fi networks

  GAR simultaneously and automatically detects all broadcast channels from thetowers and Wi-Fi
https://gladiator-fcrensics.com/oss-suite/                                                                                                             2/6
1/26/2021                                                           055 Suite I Gladiator Forensics
                      Case 3:17-cr-00533-EMC Document 1444-4 Filed 01/29/21 Page 9 of 10
                                             networks and self c~        ures measurements.


                                                                               6LPDIPTDP FDPENE
                                                                                    THE NEXT GENERATION IN WIRELESS FORI

                                                                              A
   Enterprise Sensor Processing and Analytics is GLadiator’s forensics geographic
   information system which seamLessly unifies case management, data storage,
   and analytics from alL of Gladiator’s inteLligence gathering and analytical tooLs.
      A unified command center for real-time monitoring, network Recon, and
      historical CDR and geo-location data, for a compLete and comprehensive
                      assessment of telecom evidentiary data.




                               Custom narratives and court presentation
Overlay of GAR measured cell coverage to supplement the CDR wedge estimate. Recon analysis
   depicts possible and probable search area targets in accordance to sector configuration.

                                                                     o•      C)




                                                          Smart Track
  An automated Live monitoring system for
  geo-fencing, aLerts, and niaj~ping GPS and emaiL pings.

  The tool alLows triggering alerts for:

        Phone on/oft alerts

https://gladiator-forensics.com/oss-suite/                                                                            3/6
1/26/2021                                                   OSS Suite I Gladiator Forensics
                     Case 3:17-cr-00533-EMC Document 1444-4 Filed 01/29/21 Page 10 of 10
   • Ceo-Location pings of a specifir                                racy
   • Ceo-fencing high-value targ                                         I3LPDIPTDP FDPENE
                                                                            THE NEXT GENERATION IN WIRELESS FORI




                                             Geo-fencing high value targets’
 Specify and receive automated live high accuracy alerts when suspects enter or leave a defined
                                          target area.




                                                         Sentinet
  Sentinel eLectronic surveiLlance solution allows you to monitor a subjects reaL
  time Location and mobiLity with tailored detailed views incLuding Location
  update messages. If you then want to anaLyze the caLLs further then it
  seamlessLy integrates with ESPA.




https://gladiator-forensics.com/oss-suite/                                                                    4/6
